 

Exhibit 10.4

 



Agreement for the Purchase and Sale of Future Receipts

Seller’s Legal Name: ___________________________D/B/A: _________________________

Form of Business Entity: Corporation

Street Address: 12001 N Central Expressway, #825

City: Dallas

State: TX

Zip: 75243

Mailing Address: Same as above

Primary Contact Name: Carl Dorvil

Time in Business: ___________________________

Title: CEO

Federal Tax ID Number: 56-2428818

Purchase Price: $772,500.00

Purchased Amount: $1,066,050.00

Specified Percentage: 15

% Origination Fee: $23,175.00 (to be deducted from the Purchase Price)

Initial Daily Amount: $5,077.77 (Average Monthly Sales x Specified
Percentage/Average Business Days in a Calendar Month)

Account for the Deposit of all Future Receipts: Bank:
___________________________________

Account No: ________________________________



 

 

Effective, MARCH 6 2018 Seller, identified above, hereby sells, assigns and
transfers to C6 CAPITAL, LLC, located at 351 E 84TH ST SUITE #27E, NEW YORK, NY
10028 ("Buyer"), without recourse, the Specified Percentage of the proceeds of
each future sale made by Seller (collectively "Future Receipts") until Buyer has
received the Purchased Amount. "Future Receipts" includes all payments made by
cash, check, ACH or other electronic transfer, credit card, debit card, bank
card, charge card (each such card shall be referred to herein as a "Payment
Card") or other form of monetary payment in the ordinary course of Seller's
business. As payment for the Purchased Amount, Buyer will deliver to Seller the
Purchase Price, shown above, minus any Origination Fee shown above.

Seller acknowledges that it has no right to repurchase the Purchased Amount from
Buyer.

 

Both patties agree that the obligation of Buyer under this Agreement will not be
effective unless and until Buyer has completed its review of the Seller and has
accepted this Agreement by delivering the Purchase Price, minus any Origination
Fee. Prior to accepting this Agreement, Buyer may conduct a processing trial to
confirm its access to the Account and the ability to withdraw the Initial Daily
Amount. If the processing trial is not completed to the satisfaction of Buyer,
Buyer will refund to Seller all funds that were obtained by Buyer during the
processing trial.

 

Agreement of Seller: By signing below Seller agrees to the terms and conditions
contained in this Agreement, including those terms and conditions on the
following pages, and further agrees that this transaction is for business
purposes and not for personal, family, or household purposes.

 

/s/ Carl Dorvil

 



Agreement of Each Owner: Each Owner signing below agrees to the terms of the
Credit Report Authorization below:

/s/ Carl Dorvil

 

1.Delivery of Purchased Amount: Seller must deposit all Future Receipts into the
single business banking account specified above, which may not be used for any
personal, family or household purposes (the "Account") and must instruct
Seller's credit card processor, which must be approved by Buyer (the
"Processor") to deposit all Payment Card receipts of Seller into the Account.
Seller agrees not to change the Account or add an additional Account without the
express written consent of Buyer. Seller authorizes Buyer to debit the Daily
Amount from the Account each business day by either ACH or electronic check.
Seller will provide Buyer with all required access codes and agrees not to
change them without prior written consent from Buyer. Seller will provide an
appropriate ACH authorization to Buyer. Seller understands that it is
responsible for either ensuring that the Daily Amount is available in the
Account each business day or advising Buyer prior to each daily withdrawal of a
shortage of funds. Otherwise, Seller will be responsible for any fees incurred
by Buyer resulting from a rejected electronic check or ACH debit attempt, as set
forth on Appendix A. Buyer is not responsible for any overdrafts or rejected
transactions that may result from Buyer's debiting any amount authorized under
the terms of this Agreement. Seller understands that the foregoing ACH
authorization is a fundamental condition to induce Buyer to accept the
Agreement. Consequently, such authorization is intended to be irrevocable.

 

 



2.Seller May Request Changes to the Daily Amount: The initial Daily Amount is
intended to represent the seller’s daily Future Receipts. For as long as no
Event of Default has occurred, once each calendar month, Seller may request that
Buyer adjust the Dailey mount to more closely reflect the Seller’s actual Future
Receipts times the Specified Percentage. Seller agrees to provide Buyer any
information requested by Buyer to assist in this reconciliation. No more often
than once a month. Buyer may adjust the Daily Amount on a going-forqard basis to
more closely reflect the Seller’s actual Future Receipts times the Specified
Percentage. Buyer will give Seller notice five business days prior to any such
adjustment. After each adjustment made pursuant to this paragraph, the new
dollar amount sahll be deemed the Daily Amount until any subsequent adjustment.

 

 

3.Daily Amount Upon Default. Upon the occurrence of an Event of Default, the
Daily Amount shall equal 100% of all Future Receipts.

 

4.Sale of Future Receipts (THIS IS NOT A LOAN): Seller is selling a portion of a
future revenue stream to Buyer at a discount, not borrowing money from Buyer.
There is no interest rate or payment schedule and no time period during which
the Purchased Amount must be collected by Buyer. If Future Receipts are remitted
more slowly than Buyer may have anticipated or projected because Seller's
business has slowed down, or if the full Purchased Amount is never remitted
because Seller's business went bankrupt or otherwise ceased operations in the
ordinary course of business, and Seller has not breached this Agreement, Seller
would not owe anything to Buyer and would not be in breach of or default under
this Agreement. Buyer is buying the Purchased Amount of Future Receipts knowing
the risks that Seller's business may slow down or fail, and Buyer assumes these
risks based on Seller's representations, warranties and covenants in this
Agreement that are designed to give Buyer a reasonable and fair opportunity to
receive the benefit of its bargain. By this Agreement, Seller transfers to Buyer
full and complete ownership of the Purchased Amount of Future Receipts and
Seller retains no legal or equitable interest therein. Seller agrees that it
will treat Purchase Price and Purchased Amount in a manner consistent with a
sale in its accounting records and tax returns. Seller agrees that Buyer is
entitled to audit Seller's accounting records upon reasonable Notice in order to
verify compliance. Seller waives any rights of privacy, confidentiality or
taxpayer privilege in any such litigation or arbitration in which Seller asserts
that this transaction is anything other than a sale of future receipts.

 

5.Power of Attorney. Seller irrevocably appoints Buyer as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to Buyer from Seller, or in
the case of a violation by Seller of this Agreement or the occurrence of an
Event of Default under Section 15 hereof by Seller, including without limitation
(i) to obtain and adjust insurance; (ii) to collect monies due or to become due
under or in respect of any of the Future Receipts; (iii) to receive, endorse and
collect any checks, notes, drafts, instruments, documents or chattel paper in
connection with clause (i) or clause (ii) above; (iv) to sign Seller's name on
any invoice, bill of lading, or assignment directing customers or account
debtors to direct

Initials: Initials: ll'll l'lALHlllE

C6 CAPITAL, LLC

2

payables to Buyer; (v) to file any claims or take any action or institute any
proceeding which Buyer may deem necessary for the collection of any of the
remaining Purchased Amount of the Future Receipts, or otherwise to enforce its
rights with respect to delivery of the Purchased Amount; and/or (vi) to contact
any Processor of Seller and to direct such Processor(s) to deliver directly to
Buyer all or any portion of the amounts received by such Processor(s) and to
provide any information regarding Seller requested by Buyer. Each Processor may
rely on the previous sentence as written authorization of Seller to provide any
information requested by Buyer. Each Processor is hereby irrevocably auth01ized
and directed by Seller to follow any instruction of Buyer without inquiry as to
Buyer's right or authority to give such instructions. Seller acknowledges the
terms of the preceding sentence and agrees not to (a) interfere with Buyer's
instructions or a Processor's compliance with this Agreement or (b) request any
modification thereto without Buyer's prior written consent.

 

6.Fees and Charges: Other than the Origination Fee, if any, set forth above,
Buyer is NOT CHARGING ANY ORIGINATION OR BROKER FEES to Seller. If Seller is
charged another such fee, it is not being charged by Buyer. A list of all fees
and charges applicable under this Agreement is contained in Appendix A.

 

7.Credit Report and Other Authorizations: Seller and each of the Owners signing
above authorize Buyer, its agents and representatives and any credit reporting
agency engaged by Buyer, to (i) investigate any references given or any other
statements or data obtained from or about Seller or any of its Owners for the
purpose of this Agreement, (ii) obtain consumer and business credit reports on
the Seller and any of its Owners, and (iii) to contact personal and business
references provided by the Seller in the Application, at any time now or for so
long as Seller and/or Owners continue to have any obligation owed to Buyer as a
consequence of this Agreement or for Buyer's ability to determine Seller's
eligibility to enter into any future agreement with Buyer.

 

8.Authorization to Contact Current and Prior Banks: Seller hereby authorizes
Buyer to contact any current or prior bank of the Seller in order to obtain
whatever information it may require regarding Seller's transactions with any
such bank. Such information may include but is not limited to, information
necessary to verify the amount of Future Receipts previously processed on behalf
of Seller and any fees that may have been charged by the bank. In addition,
Seller authorizes Buyer to contact any current or prior bank of the Seller for
collections and in order to confirm that Seller is exclusively using the Account
identified above, or any other account approved by Buyer, for the deposit of all
business receipts.

 

9.Financial Information. Seller authorizes Buyer and its agents to investigate
its financial responsibility and history, and will provide to Buyer any
authorizations, bank or financial statements, tax returns, etc., as Buyer deems
necessary in its sole discretion prior to or at any time after execution of this
Agreement. A photocopy of this authorization will be deemed acceptable as an
authorization for release of financial and credit information. Buyer is
authorized to update such information and financial and credit profiles from
time to time as it deems appropriate. Seller waives, to the maximum extent
permitted by law, any claim for damages against Buyer or any of its affiliates
relating to any investigation undertaken by or on behalf of Buyer as permitted
by this Agreement or disclosure of information as permitted by this Agreement.

 

10.Transactional History. Seller authorizes all of its banks and brokers and
Payment Card processors to provide Buyer with Seller's banking, brokerage and/or
processing history to determine qualification or continuation in this program,
or for collections upon an Event of Default.

 

11.Publicity. Seller hereby authorizes Buyer to use its name in listings of
clients and in advertising and marketing materials.

 

12.Application of Amounts Received by Buyer. Buyer reserves the right to apply
amounts received by it under this Agreement to any fees or other charges due to
Buyer from Seller prior to applying such amounts to reduce the amount of any
outstanding Purchased Amount.

13.Representations, Warranties and Covenants of Seller:



13.1. Good Faith, Best Efforts and Due Diligence. Seller will conduct its
business in good faith and will use its best efforts to continue its business at
least at its current level, to ensure that the Buyer obtains the Purchased
Amount. 

13.2. Stacking Prohibited. Seller shall not enter into any Seller cash advance
or any loan agreement that relates to or involves its Future Receipts with any
party other than Buyer for the duration of this Agreement. Buyer may share
information regarding this Agreement with any third party in order to determine
whether Seller is in compliance with this provision.

13.   3. Financial Condition and Financial Information. Any bank statements and
financial statements of Seller that have been furnished to Buyer, and future
statements that will be furnished to Buyer, fairly represent the financial
condition of Seller at such dates, and Seller will notify Buyer immediately if
there are material adverse changes, financial or otherwise, in the condition or
operation of Seller or any change in the ownership of Seller. Buyer may request
statements at any time during the performance of this Agreement and the Seller
shall provide them to Buyer within five business days. Furthermore, Seller
represents that all documents, forms and recorded interviews provided to or with
Buyer are true, accurate and complete in all respects, and accurately reflect
Seller's financial condition and results of operations. Seller further agrees to
authorize the release of any past or future tax returns to Seller.

13.4.      Government Approvals. Seller in compliance and shall comply with all
laws and has valid permits, authoriztions and licenses to own, operate and lease
its properties and to conduct the business in which it is presently engaged and/
or will engage in hereafter.the person(s) signing this Agreement on behalf of
Seller, have full power and authority to incur and perform the obligations under
this Agreement, all of which have been duly authorized.

 

 

13.5.      Authority to Enter Into This Agreement. Seller and the person(s)
signing this Agreement on behalf of Seller, have full power and authority to
incur and perform the obligations under this Agreement, all of which have been
duly authorized.

 

13.6.      Change of Name or Location or Sale or Closing of Business. Seller
will not conduct Seller's businesses under any name other than as disclosed to
Buyer or change any of its places of business without prior written consent of
Buyer. Seller will not sell, dispose, transfer or otherwise convey all or
substantially al1 of its business or assets without (i) the express prior
written consent of Buyer, and (ii) the written agreement of any purchaser or
transferee assuming all of Seller' s obligations under this Agreement pursuant
to documentation satisfactory to Buyer. Except as disclosed to Buyer in writing,
Seller has no current plans to close its business either temporarily, whether
for renovations, repairs or any other purpose, or permanently. Seller agrees
that until Buyer has received all of the Purchased Amount Seller will not
voluntarily close its business on a temporarily basis for renovations, repairs,
or any other purposes. This provision, however, does not prohibit Seller from
closing its business temporarily if such closing is required to conduct
renovations or repairs that are required by local ordinance or other legal
order, such as from a health or fire inspector, or if otherwise forced to do so
by circumstances outside of the control of Seller. Prior to any such closure,
Seller will provide Buyer ten business days notice to the extent practicable.

 

13.7.      No Pending or Contemplated Bankruptcy. As of the date Seller executes
this Agreement, Seller is not insolvent and does not contemplate and has not
filed any petition for bankruptcy protection under Title 11 of the United States
Code and there has been no involuntary petition brought or pending against
Seller. Seller represents that it has not consulted with a bankruptcy attorney
within six months prior to the date of this Agreement. Seller further warrants
that it does not anticipate filing a bankruptcy petition and it does not
anticipate that an involuntary petition will be filed against it.

 

13.8.      Seller to Maintain Insurance. Seller will possess and maintain
insurance in such amounts and against such risks as are necessary to protect its
business and will provide proof of such insurance to Buyer upon demand.

 

13.9.      Seller to Pay Taxes Promptly. Seller will promptly pay all necessary
taxes, including but not limited to employment and sales and use taxes.

 

13.10.  No Violation of Prior Agreements. Seller’s execution and performance of
this Agreement will not conflict with any other agreement, obligation, promise,
court order, administrative order or decree, law or regulation to which Seller
is subject, including any agreement the prohibits the sale or pledge of Seller’s
future receipts.

 

 

13.11.  No Diversion of Receipts. Seller will not permit any event to occur that
could cause a diversion of any of Seller's Future Receipts from the Account to
any other entity.

 

13.12.   Seller's Knowledge and Representation. Seller represents warrants and
agrees that it is a sophisticated business entity familiar with the kind of
transaction covered by the Agreement; it was represented by counsel or had full
opportunity to consult with counsel.

 

 

14.Rights of Buyer:

14.1. Acknowledgment of Security Interest and Security Agreement. The Future
Receipts sold by Seller to Buyer pursuant to this Agreement are "accounts" or
"payment intangibles" as those terms are defined in the Uniform Commercial Code
as in effect in the state in which the Seller is located (the "UCC") and such
sale shall constitute and shall be construed and treated for all purposes as a
true and complete sale, conveying good title to the Future Receipts free and
clear of any liens and encumbrances, from Seller to Buyer. To the extent the
Future Receipts are "accounts" or "payment intangibles" then (i) the sale of the
Future Receipts creates a security interest as defined in the UCC, (ii) this
Agreement constitutes a "security agreement" under the UCC, and (iii) Buyer has
all the rights of a secured party under the UCC with respect to such Future
Receipts. Seller further agrees that, with or without an Event of Default ,
Buyer may notify account debtors, or other persons obligated on the Future
Receipts, of Seller' s sale of the Future Receipts and may instruct them to make
payment or otherwise render performance to or for the benefit of Buyer.

14.2. Financing Statements. Seller authorizes Buyer to file one or more UCC-1
forms consistent with the UCC to give notice that the Purchased Amount of Future
Receipts is the sole property of Buyer. The UCC filing may state that such sale
is intended to be a sale and not an assignment for security and may state that
the Seller is prohibited from obtaining any financing that impairs the value of
the Future Receipts or Buyer's right to collect same. Seller authorizes Buyer to
debit the Account for all costs incurred by Buyer associated with the filing,
amendment or termination of any UCC filings."

14.3.Right of Access. In order to ensure that Seller is complying with the terms
of this Agreement, Buyer shall have the right to (i)

enter, without notice, the premises of Seller's business for the purpose of
inspecting and checking Seller's transaction processing terminals to ensure the
terminals are properly programmed to submit and or batch Seller's daily receipts
to the Processor and to ensure that Seller has not violated any other provision
of this Agreement, and (ii) Seller shall provide access to its employees and
records and all other items as requested by Buyer, and (iii) have Seller provide
information about its business operations, banking relationships, vendors,
landlord and other information to allow Buyer to interview any relevant parties.

14.4.Phone Recordings and Contact. Seller agrees that any call between Buyer and
Seller, and their agents and employees may be

recorded or monitored. Further, Seller agrees that (i) it has an established
business relationship with Buyer, its employees and agents and that Seller may
be contacted from time-to-time regarding this or other business transactions;
(ii) that such communications and contacts are not unsolicited or inconvenient;
and (iii) that any such contact may be made at any phone number, emails address,
or facsimile number given to Buyer by the Seller, its agents or employees,
including cellular telephones.

 

 

15.Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default": (a) Seller interferes with Buyer's right to
collect the Daily Amount; (b) Seller violates any term or covenant in this
Agreement; (c) Seller uses multiple depository accounts without the prior
written consent of Buyer; (d) Seller changes its depositing account or its
payment card processor without the prior written consent of Buyer; (e) Seller
defaults under any of the terms, covenants and conditions of any other agreement
with Buyer (f) Seller fails to provide timely notice to Buyer such that in any
given calendar month there are four or more ACH transactions attempted by Buyer
are rejected by Seller's bank.

 

16.Remedies. If any Event of Default occurs, Buyer may proceed to protect and
enforce its rights including, but not limited to, the following:

16.1.  The Specified Percentage shall equal 100%. The full uncollected Purchased
Amount plus all fees and charges (including legal fees) due under this Agreement
will become due and payable in full immediately.

16.2.Buyer may enforce the provisions of the Personal Guaranty of Performance
against each Owner.

16.3.Buyer may proceed to protect and enforce its rights and remedies by
arbitration or lawsuit. In any such arbitration or lawsuit, under which Buyer
shall recover Judgment against Seller, Seller shall be liable for all of Buyer's
costs of the lawsuit, including but not limited to all reasonable attorneys'
fees and court costs. However, the rights of Buyer under this provision shall be
limited as provided in the arbitration provision set forth below.

16.4.This Agreement shall be deemed Seller's Assignment of Seller's Lease of
Seller's business premises to Buyer. Upon an Event of

Default, Buyer may exercise its rights under this Assignment of Lease without
prior notice to Seller.

16.5.  Buyer may debit Seller's depository accounts wherever situated by means
of ACH debit or facsimile signature on a computer generated check drawn on
Seller's bank account or otherwise for all sums due to Buyer.



16.6.Seller shall pay to Buyer all reasonable costs associated with the Event of
Default and the enforcement of Buyer's remedies, including but not limited to
court costs and attorneys' fees.

 

16.7.Buyer may exercise and enforce its rights as a secured party under the UCC.

 

16.8. All rights, powers and remedies of Buyer in connection with this Agreement
may be exercised at any time by Buyer after the occurrence of an Event of
Default, are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.

 

17.Modifications; Agreements. No modification, amendment, waiver or consent of
any provision ofthis Agreement shall be effective unless the same shall be in
writing and signed by Buyer.

 

18.Assignment. Buyer may assign, transfer or sell its rights to receive the
Purchased Amount or delegate its duties hereunder, either in whole or in part,
with or without prior written notice to Seller.

19.Notices.

 

19.1.Notices from Buyer to Seller. Buyer may send any notices, disclosures,
terms and conditions, other documents, and any future changes to Seller by
regular mail or by e-mail, at Buyer's option and Seller consents to such
electronic delivery. Notices sent by e-mail are effective when sent. Notices
sent by regular mail become effective upon mailing to Seller's address set forth
in this Agreement.

 

19.2. Notices from Seller to Buyer. Seller may send any notices to Buyer by
e-mail only upon the prior written consent of Buyer, which consent may be
withheld or revoked at any time in Buyer's sole discretion. Otherwise, any
notices or other communications from Seller to Buyer must be delivered by
certified mail, return receipt requested, to Buyer's address set forth in this
Agreement. Notices sent to Buyer shall become effective only upon receipt by
Buyer.

 

 

20.Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall
be binding upon and inure to the benefit of Seller, Buyer and their respective
successors and assigns, except that Seller shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Buyer which consent may be withheld in Buyer's sole discretion. This Agreement
shall be governed by and construed in accordance with the laws of the state of
New York, without regards to any applicable principals of conflicts of law. Any
suit, action or proceeding arising hereunder, or the interpretation, performance
or breach of this Agreement, shall, if Buyer so elects, be instituted in any
court sitting in New York, (the "Acceptable Forums"). Seller agrees that the
Acceptable Forums are convenient to it, and submits to the jurisdiction of the
Acceptable Forums and waives any and all objections to jurisdiction or venue.
Should such proceeding be initiated in any other forum, Seller waives any right
to oppose any motion or application made by Buyer to transfer such proceeding to
an Acceptable Forum.

 

21.Survival of Representation, etc. All representations, warranties and
covenants herein shall survive the execution and delivery of this Agreement and
shall continue in full force until all obligations under this Agreement shall
have been satisfied in full.

 

22.Interpretation. All Parties hereto have reviewed this Agreement with an
attorney of their own choosing and have relied only on their own attorney's
guidance and advice. No construction determinations shall be made against either
Party hereto as drafter.

 

 23.Entire Agreement and Severability. This Agreement embodies the entire
agreement between Seller and Buyer and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any of the
provisions in this Agreement is found to be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of any other provision
contained herein shall not in any way be affected or impaired.

 

24.Facsimile Acceptance. Facsimile signatures hereon, or other electronic means
reflecting the party's signature hereto, shall be deemed acceptable for all
purposes.

 

25.Confidentiality: The terms and conditions of this Agreement are proprietary
and confidential unless required by law. Seller shall not disclose this
information to anyone other than its attorney, accountant or similar service
provider and then only to the extent such person uses the information solely for
purpose of advising Seller and first agrees in writing to be bound by the terms
of this



Section. A breach entitles Buyer to damages and legal fees as well as temporary
restraining order and preliminary injunction without bond.

26.Monitoring, Recording, and Solicitations.

26.1. Authorization to Contact Seller by Phone. Seller authorizes Buyer, its
affiliates, agents and independent contractors to contact Seller at any
telephone number Seller provides to Buyer or from which Seller places a call to
Buyer, or any telephone number where Buyer believes it may reach Seller, using
any means of communication, including but not limited to calls or text messages
to mobile, cellular, wireless or similar devices or calls or text messages using
an automated telephone dialing system and/or artificial voices or prerecorded
messages, even if Seller incurs charges for receiving such communications.

26.2. Authorization to Contact Seller by Other Means. Seller also agree that
Buyer, its affiliates, agents and independent contractors, may use any other
medium not prohibited by law including, but not limited to, mail, e-mail and
facsimile, to contact Seller. Seller expressly consents to conduct business by
electronic means.

27.JURY WAIVER. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS AP ART OR ITS
ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS
WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY ANDWITHOUTDURESS,ANDONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.

 

28.CLASS ACTION WAIVER. THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST
THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE
ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BYLAW OR DEEMED BY A COURT OF LAW
TO BE AGAINST PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BYLAW OR
COURT OF LAW TO PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER,
THE PARTIES AGREE THAT:

(I)THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR
COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOT
WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND (II) THE PARTY WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR
REPRESENTATIVE ACTION.

 

29.ARBITRATION. IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE OTHER PARTIES
AGREE TO ARBITRATE ALL DISPUTES AND CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A DISPUTE SETTLED BY
ARBITRATION, THAT PARTY MUST FIRST SEND TO ALL OTHER PARTIES, BY CERTIFIED MAIL,
A WRITTEN NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR ANY GUARANTOR DO
NOT REACH AN AGREEMENT TO RESOLVE THE CLAIM WITHIN 30 DAYS AFTER THE NOTICE IS
RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN ARBITRATION PROCEEDING
WITH THE AMERICAN ARBITRATION ASSOCIATION ("AAA") OR NATIONAL ARBITRATION FORUM
("NAF"). BUYER WILL PROMPTLY REIMBURSE SELLER OR THE GUARANTOR ANY ARBITRATION
FILING FEE, HOWEVER, IN THE EVENT THAT BOTH SELLER AND THE GUARANTOR MUSTPAY
FILING FEES, BUYER WILL ONLY REIMBURSE SELLER'S ARBITRATION FILING FEE AND,
EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL PAY ALL ADMINISTRATION AND
ARBITRATOR FEES. IF THE ARBITRATOR FINDS THAT EITHER THE SUBSTANCE OF THE CLAIM
RAISED BY SELLER OR THE GUARANTOR OR THE RELIEF SOUGHT BY SELLER OR THE
GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY THE STANDARDS SET FORTH
IN FEDERAL RULE OF PROCEDURE ll(B), THEN BUYER WILL PAY THESE FEES ONLY IF
REQUIRED BY THE AAA OR NAF RULES. SELLER AND THE GUARANTOR AGREE THAT, BY
ENTERING INTO THIS AGREEMENT, THEY ARE WAIVING THE RIGHT TO TRIAL BY JURY.
BUYER, SELLER OR ANY GUARANTOR MAY BRING CLAIMS AGAINST ANY OTHER PARTY ONLY IN
THEIR INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. FURTHER, BUYER, SELLER AND ANY
GUARANTOR AGREE THAT THE ARBITRATOR MAY NOT CONSOLIDATE PROCEEDINGS FOR MORE
THAN ONE PERSON'S CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING, AND THAT IF THIS SPECIFIC PROVISION IS FOUND
UNENFORCEABLE, THEN THE ENTIRETY OF TIDS ARBITRATION CLAUSE SHALL BE NULL AND
VOID.





30.RIGHT TO OPT OUT OF ARBITRATION. SELLER AND GUARANTOR(S) MAY OPT OUT OF THIS
CLAUSE. TO OPT OUT OF THIS ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST
SEND BUYER A NOTICETHATTHESELLERANDEACHGUARANTORDOES NOT WANT THIS CLAUSE TO
APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER AND EACH
GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED
MAIL, WITHIN 14 DAYS AFTER THE DATE OF THIS AGREEMENT: BUYER-ARBITRATION OPT
OUT, C6 CAPITAL, LLC 351 E 84TH ST SUITE #27E, NEW YORK, NY 10028, ATTENTION:
LEGAL DEPARTMENT.

 

31.SERVICE OF PROCESS. IN ADDITION TO THE METHODS OF SERVICE ALLOWED BY THE NEW
YORK STATE CIVIL PRACTICE LAW & RULES ("CPLR"), SELLER HEREBY CONSENTS TO
SERVICE OF PROCESS UPON IT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SERVICE HEREUNDER SHALL BE COMPLETE UPON SELLER'S ACTUAL RECEIPT OF
PROCESS OR UPON BUYER'S RECEIPT OF THE RETURN THEREOF BY THE UNITED STATES
POSTAL SERVICE AS REFUSED OR UNDELIVERABLE. SELLER MUST PROMPTLY NOTIFY BUYER,
IN WRITING, OF EACH AND EVERY CHANGE OF ADDRESS TO WHICH SERVICE OF PROCESS CAN
BE MADE. SERVICE BY BUYER TO THE LAST KNOWN ADDRESS SHALL BE SUFFICIENT. SELLER
WILL HAVE (30) CALENDAR DAYS AFTER SERVICE HEREUNDER IS COMPLETE IN WHICH TO
RESPOND. FURTHERMORE, SELLER EXPRESSLY CONSENTS THAT ANY AND ALL NOTICE(S),
DEMAND(S), REQUEST(S) OR OTHER COMMUNICATION(S) UNDER AND PURSUANT TO THIS
AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES SHALL BE DELIVERED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT FOR THE PURCHASE AND SALE OF
FUTURE RECEIVABLES.

 

 

 

 

 

 



Appendix A - List of Fees and Charges

 

 

 

In addition to the Purchased Amount of Future Receipts, the Agreement provides
that the following fees shall be applied:

1.Underwriting Fee - $ 295.00

2.Non-Sufficient Funds (NSF) Fee - $ 35.00 each (Up to FOUR TIMES ONLY before a
default is declared)

3.Stopped Fee - $ 135.00

4.ACH Processing Fee - $ 12.50

5.UCC Filing Fee- $150.00

6.Default Fee - $2,500.00

7.Financing Fee: $ 22,717.50

 

 

 

 

 

 



PERSONAL GUARANTY OF PERFORMANCE

 

This Personal Guaranty of Performance (this "Guaranty") is executed as of MARCH
6 20 , by CARL DORVIL

------------ (the "Guarantor"), for the benefit of C6 CAPITAL, LLC ("Buyer").

 

 

Capitalized terms used herein, but not defined, shall have the meanings assigned
to them in the Purchase Agreement (as hereinafter defined).

 



 





RECITALS

 

A.Pursuant to that Agreement for the Purchase and Sale of Future Receipts (the
"Purchase Agreement"), dated of even date herewith , between Buyer and
"Seller"), Buyer has purchased Future Receipts of Seller.





 

B.Buyer is not willing to enter into the Purchase Agreement unless Guarantor
irrevocably, absolutely and unconditionally guarantees prompt and complete
performance to Buyer of all of the obligations of Seller; and

 

C.Guarantor will directly benefit from Buyer and Seller entering into the
Purchase Agreement.

 

 

AGREEMENT

 

As an inducement to Buyer to purchase the Future Receipts identified in the
Purchase Agreement, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantor does hereby
agree as follows:

 

1.   Defined Terms: All capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.

 

2.    Guaranty of Obligations: Guarantor hereby irrevocably, absolutely and
unconditionally guarantees to Buyer prompt and complete performance of all of
Seller's obligations under the Purchase Agreement.

 

3.    Guarantor's Other Agreements: Guarantor will not dispose, convey, sell or
otherwise transfer, or cause Seller to dispose, convey, sell or otherwise
transfer, any material business assets of Seller without the prior written
consent of Buyer, which may be withheld for any reason, until receipt of the
entire Purchased Amount. Guarantor hereby agrees to pay all costs and attorney'
s fees incurred by Buyer in connection with any actions commenced by Buyer to
enforce its rights or incurred in any action to defend its performance under the
Purchase Agreement and this Guaranty. This Guaranty is binding upon Guarantor,
and Guarantor' s heirs, legal representatives , successors and assigns. If there
is more than one Guarantor, the obligations of the Guarantors hereunder shall be
joint and several. The obligation of Guarantor shall be unconditional and
absolute, regardless of the unenforceability of any provision of any agreement
between Seller and Buyer, or the existence of any defense, setoff or
counterclaim which Seller may assert. Buyer is hereby authorized, without notice
or demand and without affecting the liability of Guarantor hereunder, to at any
time renew or extend Seller's obligations under the Purchase Agreement or
otherwise modify, amend or change the terms of the Purchase Agreement. Guarantor
is hereby notified that a negative credit report reflecting on his/her credit
record may be submitted to a credit reporting agency if the terms of this
Guaranty are not honored by the Guarantor.

 

4.    Waiver; Remedies: No failure on the part of Buyer to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver,
nor shall any single or partial exercise of any right under this Guaranty
preclude any other or further exercise of any other right. The remedies provided
in this Guaranty are cumulative and not exclusive of any remedies provided by
law or equity. In the event that Seller fails to perform any obligation under
the Purchase Agreement, Buyer may enforce its rights under this Guaranty without
first seeking to obtain performance for such default from Seller or any other
guarantor.

 

5.    Acknowledgmentof Purchase: Guarantor acknowledges and agrees that the
Purchase Price paid by Buyer to Seller in exchange for tl1e Purchased Amount is
a purchase of the Purchased Amount and is not intended to be treated as a loan
or financial accommodation from Buyer to Seller. Guarantor specifically
acknowledges Buyer is not a lender, bank or credit card processor, and that
Buyer has not offered any loans to Seller, and Guarantor waives any claims or
defenses of usury in any action arising out of this



Guaranty. Guarantor acknowledges the Purchase Price paid to Seller is good and
valuable consideration for the sale of the Purchased Amount of Future Receipts.

 

6.     Governing Law and Jurisdiction: This Guaranty shall be governed by, and
constructed in accordance with, the internal laws of the State of New York
without regard to principles of conflicts of law. Except as provided in Section
9 of this Guaranty, Guarantor submits to the exclusive jurisdiction and venue of
the state or federal courts having jurisdiction over any city/county in the
State of New York of any claims or actions arising, directly or indirectly, out
of or related to this Guaranty. The parties stipulate that the venues referenced
in this Agreement are convenient. The parties further agree that the mailing by
certified or registered mail, return receipt requested , of any process required
by any such court will constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by statute
or rule of court, but without invalidating service performed in accordance with
such other provisions.

 

7.   JURY WAIVER: THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANYWAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR ITS
ENFORCEMENT, EXCEPT WHERE SUCH WAIYER IS PROHIBITED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS
WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.

 

8.CLASS ACTION WAIVER: THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST
THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE
ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT OF
LAW TO BE AGAINST PUBLIC POLICY. TO THE EXTENT
EITHERPARTYISPERMITTEDBYLAWORCOURTOF LAW TO PROCEED WITH A CLASS OR
REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES AGREE THAT: (I) THE
PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR COSTS
ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOT WITHSTANDING
ANY OTHER PROVISION IN TIDS AGREEMENT); AND (II) THE PARTY WHO INITIATES OR
PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE
PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.

 

9.     ARBITRATION: IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE OTHER
PARTIES AGREE TO ARBITRATE ALL DISPUTES AND CLAIMS ARISING OUT OF OR RELATING TO
THIS AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A DISPUTE
SETTLED BY ARBITRATION, THAT PARTY MUST FIRST SEND TO THE OTHER PARTY, BY
CERTIFIED MAIL, A WRITTEN NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR ANY
GUARANTOR DO NOT REACH AN AGREEMENT TO RESOLVE THE CLAIM WITHIN 30 DAYS AFTER
THE NOTICE IS RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN
ARBITRATION PROCEEDING WITH THE AMERICAN ARBITRATION ASSOCIATION ("AAA") OR
NATIONAL ARBITRATION FORUM ("NAF"). BUYER WILL PROMPTLY REIMBURSE SELLER OR THE
GUARANTOR ANY ARBITRATION FILING FEE, HOWEVER, IN THE EVENT THAT BOTH SELLER AND
THE GUARANTOR MUST PAY FILING FEES, BUYER WILL ONLY REIMBURSE SELLER'S
ARBITRATION FILING FEE AND, EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL
PAY ALL ADMINISTRATION AND ARBITRATOR FEES. IF THE ARBITRATOR FINDS THAT EITHER
THE SUBSTANCE OF THE CLAIM RAISED BY SELLER OR THE GUARANTOR OR THE RELIEF
SOUGHT BY SELLER OR THE GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY
THE STANDARDS SET FORTH IN FEDERAL RULE OF PROCEDURE ll(B), THEN BUYER WILL PAY
THESE FEES ONLY IF REQUIRED BY THE AAA OR NAF RULES. SELLER AND THE GUARANTOR
AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THEY ARE WAIVING THE RIGHT TO TRIAL
BY JURY. BUYER, SELLER OR ANY GUARANTOR MAY BRING CLAIMS AGAINST ANY OTHER PARTY
ONLY IN THEIR INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. FURTHER, BUYER, SELLER AND ANY
GUARANTOR AGREE THAT THE ARBITRATOR MAY NOT CONSOLIDATE PROCEEDINGS FOR MORE
THAN ONE PERSON'S CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING, AND THAT IF THIS SPECIFIC PROVISION IS FOUND
UNENFORCEABLE, THEN THE ENTIRETY OF THIS ARBITRATION CLAUSE SHALL BE NULL AND
VOID.

 

IO.RIGHT TO OPT OUT OF ARBITRATION: SELLER AND GUARANTOR(S) MAY OPT OUT OF THIS
CLAUSE. TO OPT OUT OF THIS ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST
SEND BUYER A NOTICE THAT THE SELLER AND EACH GUARANTOR DOES NOT WANT THIS CLAUSE
TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER AND EACH
GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED
MAIL, WITHIN 14 DAYS AFTER THE DATE OF THIS AGREEMENT: BUYER - ARBITRATION OPT
OUT, C6 CAPITAL, LLC 351 E 84TH ST SUITE #27E, NEW YORK, NY 10028,

 

 



ATTENTION: LEGAL DEPARTMENT.

 

11.  SERVICE OF PROCESS. IN ADDITION TO THE METHODS OF SERVICE ALLOWED BY THE
NEW YORK STATE CIVIL PRACTICE LAW & RULES ("CPLR"), GUARANTOR HEREBY CONSENTS TO
SERVICE OF PROCESS UPON IT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SERVICE HEREUNDER SHALL BE COMPLETE UPON GUARANTOR'S ACTUAL RECEIPT
OF PROCESS OR UPON BUYER'S RECEIPT OF THE RETURN THEREOF BY THE UNITED STATES
POSTAL SERVICE AS REFUSED OR UNDELIVERABLE. GUARANTOR MUST PROMPTLY NOTIFY
BUYER, IN WRITING, OF EACH AND EVERY CHANGE OF ADDRESS TO

WHICH SERVICE OF PROCESS CAN BE MADE. SERVICE BY BUYER TO THE LAST KNOWN ADDRESS
SHALL BE SUFFICIENT. GUARANTOR WILL HAVE (30) CALENDAR DAYS AFTER SERVICE
HEREUNDER IS COMPLETE IN WHICH TO RESPOND. FURTHERMORE, GUARANTOR EXPRESSLY
CONSENTS THAT ANY AND ALL NOTICE(S), DEMAND(S), REQUEST(S) OR OTHER
COMMUNICATION(S) UNDER AND PURSUANT TO THIS AGREEMENT FOR THE PURCHASE AND SALE
OF FUTURE RECEIVABLES SHALL BE DELIVERED IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES.

 

12.   Severability: If for any reason any court of competent jurisdiction finds
any provisions of this Guaranty to be void or voidable, the parties agree that
the court may reform such provision(s) to render the provision(s) enforceable
ensuring that the restrictions and prohibitions contained in this Guaranty shall
be effective to the fullest extent allowed under applicable law.

 

13.   Opportunity for Attorney Review: The Guarantor represents that it has
carefully read this Guaranty and has, or had a reasonable opportunity to,
consult with its attorney. Guarantor understands the contents of this Guaranty,
and signs this Guaranty as its free act and deed.

 

14.   Counterparts and Facsimile Signatures: This Guaranty may be signed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same agreement. Facsimile
or scanned documents shall have the same legal force and effect as an original
and shall be treated as an original document for evidentiary purposes.

 

 

/s/ Carl Dorvil

 

 

 

 

 

 

 

 

 

 

AUTHORIZATION AGREEMENT

FOR AUTOMATED CLEARING HOUSE TRANSACTIONS

 

 

GEX MANAGEMENT. INCJ GEX MANAGEMENT INC OBA MYEASYHQ/ ATHERIA, UC/ DORVIL
FINANCIAL GROUP. LLC/ QUANTUM ENERGY & FINANCE. LLCI GEX INSTITUTE,

("Seller") hereby authorizes Buyer ("Buyer") to present automated clearing house

(ACH) debits to the following checking account in the amount of fees and other
obligations due to Buyer from Seller under the terms of that Agreement for the
Purchase and Sale of Future Receipts (the "Agreement") entered into between
Seller and Buyer, as it may be amended, supplemented or replaced from time to
time. In addition, if an Event of Default (as defined in the Agreement) occurs,
Seller authorizes Buyer to debit any and all accounts controlled by Seller or
controlled by any entity with the same Federal Tax Identification Number as
Seller up to the total amount, including but not limited to, all fees and
charges, due to Buyer from Seller under the terms of the Agreement.

 

Transfer Funds To/From: Name of Bank: _ _ _ _

_ _ _

_ _ _

_ _ _ _

 

ABA Transit/Routing #:- - - - - - - - - - - -

Checking Account #: - - - - - - - - - - - - - - -

This authorization is to remain in full force and effect until all obligations
due to Buyer under the Agreement have been fulfilled.

GEX MANAGEMENT, INCJ GEX MANAGEMENT INC D8A MYEASYHQ/ ATii ERIA,LLC/ OORVll

FINANCIAL GROUP, LLCJ QUAN TUM ENERGY & FINANCE , U C/ GEX INSTITUTE, LLC/
SUCCESS

Seller Information:

Seller's Nrune :

TRAINING INSTITIJTE. LLCJ GROUP EXCELLENCE MANAGEMENT, LLC/ G XCELLENCE,

LLC/ MvEASvHa, LLc, succ ess ovNASTY, LL, c us caNsou□ATe ur s.LLc --- ---

 

Signature of Authorized Representative:

 

 

 

/s/

Seller's Tax ID· 56-2428818

Date: - - - - - - - - - - - - -

GEX MANAGEMENT, INCJ GEX MANAGEMENT INC OBA MYEASYHQ/ ATHERIA. UCJ DORVIL
FINANCIAL GROUP, U.C/ QUANTUM ENERGY & FINANC E, LLC/ GEX INSTITUTE, LLC/ SUCC E
SS

 

1

 

Seller' s Name: 1: ; ! , g; i6 ;s .e 67 G } g's CLLLENc

 

/s/ Carl Dorvil

 

 

Print Name: _ _ _ _

 

_ _ _

 

_ _ _ _

 

_ _ _ _

 

_ _ _ _

 

Title:_ _ _

_ _ _ _

_ _ _

_ _ _ _

_ _ _

_ _ _

Seller' s Tax ID: 56-242881 8

Date: - - - - - - - - - - - - -

 

 

 

[Attached Voided Check Here]

 

 





Dear Seller,

 

 

Please fill out the form below with the access information for your bank
account, please write legibly and indicate lower/upper case sensitivity.

 

Legal Name/ DBA: ______________________ _

 

Bank portal website:

 

 

Usemame: _ _

 

_ _ _ _ _

 

_ _ _

 

_ _ _ _

 

_ _ _ _

 

_ _ _

 

_ _ _

 

_ _ _ _

 

Password: _ _ _ _ _ _ _ _

_ _ _

_ _ _

_ _ _ _ _ _

_ _ _

_ _ _ _ _

 

Security Question/Answer !: _ _ _ _

_ _ _ _

_ _ _

_ _ _ _ _

_ _ _

_ _ _

 

Security Question/Answer 2:

 

Security Question/Answer 3:

 

Security Question/Answer 4:

 

Security Question/Answer 5:

 

Security Question/Answer 6:_ _ _ _

_ _ _ _

_ _ _ _

_ _ _

_ _ _

_ _ _

 

Any other info1mation necessary to access your account: _ _ _

_ _ _

_ _ _ _ _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

